DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-5, 10 and 13-14 are currently pending.  In response to the Office Action mailed 5/25/2022 Applicant amended claims 1-5, 10, 13-14 and canceled claims 6-9 and 11-12
Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 appears to contain spelling or typographical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the polarization".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10732460 B1 to Chen et al. in view of US 20130201429 A1 Xu et al.
Regarding Claim 1.  Chen discloses low energy display (100), configured to display at least one piece of information and to receive a primary light (410) that includes a first primary wavelength (411) and a second primary wavelength (412) (Fig. 2 LEDs 212 and light guide 210, See Col 6 lines 6-26); the low energy display (100) comprising: - a wavelength conversion member (140) (Fig. 2 quantum dot color filter array 260): configured to convert totally or partially the primary light (410), by absorbing totally or partially the primary light (410), into a secondary light (420) that includes a first secondary wavelength (421) and a second secondary wavelength (422), by emitting said at least one the secondary light (420) (See Col 6 lines 6-26); - an optical switch (120): above the wavelength conversion member (140), and configured to block or transmit totally or partially that primary light (410) or the secondary light (420) (Fig. 2 liquid crystal layer 230); - a reflecting element (150): below the wavelength conversion member (140), and configured to reflect or to diffuse totally or partially the secondary light (420) and the primary light (410) (Fig. 2 reflector layer 270).
Chen does not specifically disclose that a first color filter (110) above the optical switch (120), and configured to transmit the first primary wavelength (411), the first secondary wavelength (421), the second secondary wavelength (422), and to block the second primary wavelength (412): and - a second color filter (130) below the optical switch (120) and above the reflecting element (150), and configured to transmit totally or partially the first primary wavelength (411), the first secondary wavelength (421), and the second secondary wavelength (422).
However, Xu discloses a first color filter (110) (See at least Fig. 23 color filter 116-1) above the optical switch (120), and configured to transmit the first primary wavelength (411), the first secondary wavelength (421), the second secondary wavelength (422), and to block the second primary wavelength (412) (it is inherent for a color filter to block some wavelengths of light and transmitting other): and - a second color filter (130) below the optical switch (120) and above the reflecting element (150) (See at least Fig. 23 color filter 116-2), and configured to transmit totally or partially the first primary wavelength (411), the first secondary wavelength (421), and the second secondary wavelength (422) (it is inherent for a color filter to block some wavelengths of light and transmitting other)  to prevent color mixing display content degradation.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a first color filter (110) above the optical switch (120), and configured to transmit the first primary wavelength (411), the first secondary wavelength (421), the second secondary wavelength (422), and to block the second primary wavelength (412): and - a second color filter (130) below the optical switch (120) and above the reflecting element (150), and configured to transmit totally or partially the first primary wavelength (411), the first secondary wavelength (421), and the second secondary wavelength (422).
Regarding Claim 2.  Chen further discloses the wavelength conversion member (140) comprises a quantum dot (141) a phosphorescent material a fluorescent material or of a quantum rod (142) (Fig. 2 quantum dots 266). 
Regarding Claim 4.  Chen further discloses the optical switch (120) comprises a liquid-crystal display (120), or a thin-film transistor liquid-crystal display (120) (See Fig. 2). 
Regarding Claim 5.  Chen further discloses the reflecting element (150) comprises a reflector (150) (See Fig. 2 reflector layer 270). 
Regarding Claim 10.  Chen further discloses the optical switch (120) comprises dichroic dies that are configured as at least one optical filter (See Fig. 5 dichroic dye molecules 536, Col 13 lines 28-41). 
Regarding Claim 13.  Chen further discloses the primary light (410) comprises a primary wavelength range of 380 nm to 565 nm and the secondary light (420) comprises a secondary wavelength range of 485 nm to 740 nm (Col 6 lines 13-16). 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Xu as applied to claim 2 in view of US 20160223863 A1 to Mizunuma et al.
Regarding Claim 3.  As stated above Chen and Xu disclose all the limitations of base claim 2.
Chen and Xu do not specifically disclose low energy display (100), wherein the wavelength conversion member (140) comprises the quantum rod (142), the quantum rod (142) is configured to be aligned relative to the polarization sensitive of the optical switch (120). 
However Mizunuma discloses the wavelength conversion member (140) comprises the quantum rod (142), the quantum rod (142) is configured to be aligned relative to the polarization sensitive of the optical switch (120) (See para 60).  For emitting the linearly polarized light which is polarized in a specific direction.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the wavelength conversion member (140) comprises the quantum rod (142), the quantum rod (142) is configured to be aligned relative to the polarization sensitive of the optical switch (120).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Xu as applied to claim 1 in view of US 20180011447 A1 to Yoshizumi et al.
Regarding Claim 14.  As stated above Chen and Xu disclose all the limitations of base claim 1.
Chen and Xu do not specifically disclose a watch (200) comprising a low energy display (100), according to claim 1, wherein the watch (200) is configured to display the at least one piece of information and to receive the primary light (410). 
However Yoshizumi discloses a watch (200) comprising a low energy display (100), according to claim 1, wherein the watch (200) is configured to display the at least one piece of information and to receive the primary light (410) (See at least Fig. 1A), as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a watch (200) comprising a low energy display (100), according to claim 1, wherein the watch (200) is configured to display the at least one piece of information and to receive the primary light (410).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDMOND C LAU/            Primary Examiner, Art Unit 2871